Citation Nr: 0707577	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-04 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1. Entitlement to an initial rating higher than 40 percent 
for diabetes mellitus.  

2. Entitlement to an initial rating higher than 30 percent 
for diabetic neuropathy of the right hand before March 16, 
2005, and an initial rating higher than 50 percent from March 
16, 2005.  

3. Entitlement to an initial rating higher than 20 percent 
for diabetic neuropathy of the left hand before March 16, 
2005, and an initial rating higher than 40 percent from March 
16, 2005.  

4. Entitlement to an initial rating higher than 20 percent 
for diabetic neuropathy of the right lower leg before March 
16, 2005, and an initial rating higher than 30 percent from 
March 16, 2005. 

5. Entitlement to an initial rating higher than 20 percent 
for diabetic neuropathy of the left lower leg before March 
16, 2005, and an initial rating higher than 30 percent from 
March 16, 2005. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD
J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1966 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in November 2001 and July 2002 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In January 2005, the Board remanded the case to afford the 
veteran a VA examination.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. The veteran does not have episodes of ketoacidosis or 
hypoglycemia reactions, requiring one or two hospitalizations 
a year or twice a month visits to a diabetic care provider. 

2. The veteran has had no more than moderate diabetic 
neuropathy of the right hand before March 16, 2005, and no 
more than severe diabetic neuropathy from March 16, 2005. 

3. The veteran has had no more than moderate diabetic sensory 
neuropathy of the left before March 16, 2005, and no more 
than severe diabetic neuropathy from March 16, 2005. 



4. The veteran has had no more than moderate diabetic sensory 
neuropathy of the right lower leg before March 16, 2005, and 
no more than severe diabetic neuropathy from March 16, 2005.  

5. The veteran has had no more than moderate diabetic sensory 
neuropathy of the left lower leg before March 16, 2005, and 
no more than severe diabetic neuropathy from March 16, 2005.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 40 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2006).  

2. The criteria for an initial rating higher than 30 percent 
for diabetic neuropathy of the right hand before March 16, 
2005, and an initial rating higher than 50 percent from March 
16, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8615 (2006).  

3. The criteria for an initial rating higher than 20 percent 
for diabetic neuropathy of the left hand before March 16, 
2005, and an initial rating higher than 40 percent from March 
16, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8615 (2006). 

4. The criteria for an initial rating higher than 20 percent 
for diabetic neuropathy of the right lower leg before March 
16, 2005, and an initial rating higher than 30 percent from 
March 16, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8615 
(2006).

5. The criteria for an initial rating higher than 20 percent 
for diabetic neuropathy of left lower leg before March 16, 
2005, and an initial rating higher than 30 percent from March 
16, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8615 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Where, as here, service connection has been granted and 
initial disability ratings have been assigned, the claim for 
service connection has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the ratings of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice. Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) is not required in the claims for increase.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In this case, VA records and 
private medical records have been obtained and the veteran 
was provided VA rating examinations and these examinations 
are adequate for rating purposes.  As there is no indication 
of the existence of additional evidence to substantiate the 
claims, the duty-to-assist provisions of the VCAA have been 
complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Considerations

Disability ratings are determined by comparing the veteran's 
symptomatology with the criteria set forth in Diagnostic 
Codes (DCs) in VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  


Since the veteran is appealing the initial assignment of the 
disability ratings, following the award of service 
connection, the Board will consider staged ratings, that is, 
separate ratings for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evidence 

On VA examination in June 1997,  the veteran complained of 
numbness of the hands and feet.  On examination he had 
decreased sensation over the feet. 

VA records show that in October 1998 the veteran had +5/5 
strength in both hands.  

Private medical records reveal that in September 1999 an EMG 
of the upper extremities revealed absent sural and ulnar 
sensory responses and latencies in the median and ulnar motor 
latencies (with the left ulnar being greater than the right), 
bilaterally.  The impression was mild "generalized sensory - 
motor" neuropathy, likely secondary to diabetes. 

In January and March 2001, a private physician reported that 
the veteran had severe peripheral neuropathy which was most 
prominent in his lower legs and feet where he had next to no 
sensation.  

On VA examination in May 2002, the veteran complained of 
tingling of the hands, legs, and feet.  An EMG had confirmed 
a diagnosis of diabetic neuropathy.    Overall strength was 
5/5 in the upper and lower extremities.  There was decreased 
sensation to pinprick and vibratory sensation over the dorsum 
of the feet and lower 1/3 of both legs and both hands. The 
diagnosis was diabetic peripheral neuropathy, bilaterally, of 
the hands and legs.  

VA records show that on March 16, 2005, the veteran's 
diabetic polyneuropathy had worsened to the point that it 
affected both motor and sensory axons in the distal upper 
extremities and there was a reliable length dependent degree 
of involvement in the upper and lower extremities suggesting 
that it was the generalized neuropathy that accounted for the 
veteran's symptoms in his hands.  

On VA examination in March 2006, it was reported that the 
veteran had pronounced neuropathy and that he saw his 
diabetic provided every four to six months.  There was no 
history of hospitalization for diabetes or episodes of 
ketoacidosis or hypoglycemic reaction.  The pertinent finding 
was mild incomplete paralysis of the peripheral nerves of the 
upper and lower upper extremities.  


Diabetes Mellitus

Diabetes mellitus is currently rated 40 percent disabling 
under DC 7913, which does not include complications of 
diabetes that are rated separately as in this case. 

The criteria for the next higher rating, 60 percent, for 
diabetes under DC 7913 are insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

In the absence of documentation of episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, the criteria for a rating higher than 
40 percent under DC 7913 at any time during the appeal have 
not been met.  

Diabetic Neuropathy of the Right Hand and the Left Hand

Diabetic neuropathy of the right and left hand are separately 
rated under DC 8615, neuritis of the median nerve.  

For the right hand, the current rating was 30 percent before 
March 16, 2005, and 50 percent from March 16, 2005.  

For the left hand, the current rating was 20 percent before 
March 16, 2005, and 40 percent from March 16, 2005. 

When the involvement of the peripheral nerves is wholly 
sensory, the rating should be for mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  

Under DC 8615, neuritis of the median nerve for the major 
extremity, the right hand, the criterion for the next higher 
rating, 50 percent, is severe incomplete paralysis.  And the 
criterion for a 70 percent rating is complete paralysis.  

Under DC 8615, neuritis of the median nerve for the minor 
extremity, the left hand, the criterion for the next higher 
rating, 40 percent, is severe incomplete paralysis.  And the 
criterion for a 60 percent rating is complete paralysis. 

The findings from 1997 to 2006 have been consistent for both 
the right hand and the left hand.  While there is evidence of 
generalized sensory and motor loss, severe incomplete 
paralysis of either hand is not demonstrated and there is no 
evidence of complete paralysis of either hand, that is, the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand; pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances. 

For these reasons, a rating higher than 30 percent before 
March 16, 2005, and 50 percent from March 16, 2005, for the 
right hand are not warranted.  And a rating higher than 20 
percent before March 16, 2005, and 40 percent from March 16, 
2005, for the left hand are not warranted. 

Diabetic Neuropathy of the Right and the Left Lower Leg

Diabetic neuropathy of the right and left lower leg are 
separately rated under DC 8621, neuritis of the peroneal 
nerve.  

For the right and left lower legs, the current rating was 20 
percent before March 16, 2005, and 30 percent from March 16, 
2005. 

Under DC 8615, the criterion for the next higher rating, 30 
percent, is severe incomplete paralysis.  And the criterion 
for a 40 percent rating is complete paralysis. 

The findings from 1997 to 2006 have been consistent for both 
the right lower leg and the left lower leg.  While there is 
evidence of sensory loss, neither severe incomplete paralysis 
or complete paralysis of either leg is demonstrated in the 
absence of evidence of foot drop and slight droop of first 
phalanges of all toes, inability to dorsiflex the foot, loss 
of extension of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction, and anesthesia 
over the entire dorsum of the foot and toes.  



For these reasons, a rating higher than 20 percent before 
March 16, 2005, and 30 percent from March 16, 2005, for the 
right lower leg and the left lower leg are not warranted.  


ORDER

An initial rating higher than 40 percent for diabetes 
mellitus is denied.  

An initial rating higher than 30 percent for diabetic 
neuropathy of the right hand before March 16, 2005, and an 
initial rating higher than 50 percent from March 16, 2005, is 
denied. 

An initial rating higher than 20 percent for diabetic 
neuropathy of the left hand before March 16, 2005, and an 
initial rating higher than 40 percent from March 16, 2005, is 
denied.  

An initial rating higher than 20 percent for diabetic 
neuropathy of the right lower leg before March 16, 2005, and 
an initial rating higher than 30 percent from March 16, 2005, 
is denied. 

An initial rating higher than 20 percent for diabetic 
neuropathy of the left lower leg before March 16, 2005, and 
an initial rating higher than 30 percent from March 16, 2005, 
is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


